Exhibit 10
CHANGE OF CONTROL AGREEMENT
     THIS CHANGE OF CONTROL AGREEMENT (this “Agreement”) is entered into as of
the 14th day of January, 2009, by and between Camco Financial Corporation, a
Delaware corporation (“Camco”), and James E. Brooks (the “Employee”);
WITNESSETH:
     WHEREAS, the Employee is employed as the Chief Financial Officer of Camco
and its wholly-owned subsidiary, Advantage Bank (the “Bank”);
     WHEREAS, as a result of the skill, knowledge and experience of the
Employee, Camco believes it is in the best interest of Camco and its
stockholders to provide the Employee with a sense of security and fair treatment
to encourage the Employee to remain an employee of Camco;
     WHEREAS, Camco and the Employee desire to enter into this Agreement to set
forth their understanding as to their respective rights and obligations in the
event of the termination of Employee’s employment under the circumstances set
forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, Camco and the Employee hereby agree as follows:
     1. Term. The term of this Agreement shall commence on January 14, 2009, and
shall end January 31, 2010, subject to extension and to earlier termination as
provided herein (the “Term”). Prior to each anniversary of the date of this
Agreement, the Board of Directors of Camco shall review the performance of the
Employee. In connection with such annual review, the Term of this Agreement
shall be extended for a one-year period beyond the then-effective expiration
date, provided the Board of Directors of Camco, in its sole discretion,
determines in a duly adopted resolution that this Agreement should be extended.
     2. Termination of Employment.
     (a) Termination by Camco in Connection with a Change of Control. In the
event that the employment of the Employee is terminated by Camco, the Bank or
their respective successors or assigns, during the Term for any reason other
than Just Cause within six months prior to a Change of Control (hereinafter
defined) or within one year after a Change of Control, then the following shall
occur:
     (i) Camco shall promptly, but in no event more than 60 days following the
Employee’s date of termination, pay to the Employee or to his beneficiaries,
dependents or estate an amount equal to two times the Employee’s annual base
compensation as most recently set prior to the occurrence of the Change of
Control;

 



--------------------------------------------------------------------------------



 



     (ii) The Employer shall pay the premiums required to maintain coverage for
the Employee and his eligible dependents under the health insurance plan of
Camco or the Bank in which the Employee is a participant immediately prior to
the Change of Control in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, until the earliest of (A) the second
anniversary of the termination of the Employee’s employment or (B) the date on
which the Employee is eligible to be included in another employer’s benefit
plans as a full-time employee. Notwithstanding the foregoing, any amounts or
benefits that will be paid or provided under this Section 2(a)(ii) after
completion of the time period described in Treasury Regulation
§1.409A-1(b)(9)(v)(B) shall be subject to the following requirements: (X) the
amount of expenses eligible for reimbursement or benefits provided during any
taxable year of the Employee may not affect the expenses eligible for
reimbursement or benefits to be provided in any other taxable year of the
Employee; (Y) any reimbursement of an eligible expense shall be made on or
before the last day of the taxable year of the Employee following the taxable
year of the Employee in which the expense was incurred; and (Z) the right to
such reimbursement or benefit may not be subject to liquidation or exchange for
another benefit; and
     (iii) The Employee shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall any amounts received from other employment or otherwise by the
Employee offset in any manner the obligations of Camco hereunder, except as
specifically stated in subparagraph (b).
     For purposes of this Agreement, the term “Just Cause” means the Employee’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure or refusal to perform the duties
and responsibilities assigned in this Agreement, willful violation of any law,
rule, regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, conviction of a felony or for fraud or embezzlement, or
material breach of any provision of this Agreement. For purposes of this
Agreement, any reference to the Employee’s “termination” or “termination of
employment” shall mean the Employee’s “separation from service”, within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”) from Camco and all entities with whom Camco would be considered a
single employer under Sections 414(b) and (c) of the Code.
     (b) Termination by the Employee in Connection with a Change of Control. The
Employee may voluntarily terminate his employment pursuant to this Agreement
within twelve months following a Change of Control and shall be entitled to
compensation as set forth in Section 2(a) of this Agreement in the event that:
     (i) the present capacity or circumstances in which the Employee is employed
immediately prior to the completion of the Change of Control are materially
changed, in the reasonable opinion of the Employee (including, without

-2-



--------------------------------------------------------------------------------



 



limitation, a material reduction in responsibilities or authority or a reduction
in salary);
     (ii) the Employee is required to move his personal residence, or perform
his principal executive functions, more than thirty-five (35) miles from his
primary office as of the date of the commencement of the Term of this Agreement;
or
     (iii) Camco otherwise breaches this Agreement in any material respect.
     In the event that payments pursuant to this Section 2 would result in the
imposition of a penalty tax pursuant to Section 280G(b)(3) of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder
(“Section 280G”), such payments shall be reduced to the maximum amount which may
be paid under Section 280G without exceeding such limits. Any reduction in
payments necessary to comply with the requirements of this Agreement relating to
the limitations of Section 280G or applicable regulatory limits shall be made in
accordance with Section 409A of the Code.
     (c) Death of the Employee. This Agreement shall automatically terminate
upon the death of the Employee.
     (d) “Golden Parachute” Provision. Any payments made to the Employee
pursuant to this Agreement or otherwise are subject to and conditioned upon
their compliance with 12 U.S.C. §1828(k) and any regulations promulgated
thereunder.
     (e) Definition of “Change of Control”. A “Change of Control” shall mean any
one of the following events: (i) the acquisition by any person (as defined under
Section 409A of the Code), or more than one person acting as a group (as defined
under Section 409A of the Code), of shares of Camco that, together with the
shares of Camco held by such person or group, constitutes more than 50 percent
of the total fair market value or total voting power of all of the shares of
Camco; (ii) the acquisition by any person, or more than one person acting as a
group, within any 12-month period, of shares of Camco possessing 30 percent or
more of the total voting power of all of the shares of Camco; (iii) a majority
of the members of the Board of Directors of Camco is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors of Camco prior to the date of
the appointment or election; or (iv) the acquisition by any person, or more than
one person acting as a group, within any 12-month period, of assets from Camco
that have a total gross fair market value equal to or more than 40 percent of
the total gross fair market value of all of the assets of Camco immediately
prior to such acquisition or acquisitions. This definition of Change of Control
shall be interpreted in a manner that is consistent with the definition of
“change in control event” under Section 409A of the Code.
     (f) Payment Delay for Specified Employees. Notwithstanding anything in this
Agreement to the contrary, if the Employee is a “specified employee” (within the
meaning of Section 409A of the Code and as determined under Camco’s policy for
determining specified

-3-



--------------------------------------------------------------------------------



 



employees), on the Employee’s date of termination and the Employee is entitled
to a payment and/or a benefit under this Agreement that is required to be
delayed pursuant to Section 409A(a)(2)(B)(i) of the Code, then such payment or
benefit, as the case may be, shall not be paid or provided (or begin to be paid
or provided) until the first business day of the seventh month following the
date of the Employee’s termination of employment (or, if earlier, the date of
the Employee’s death). The first payment that can be made to the Employee
following such postponement period shall include the cumulative amount of any
payments or benefits that could not be paid or provided during such postponement
period due to the application of Section 409A(a)(2)(B)(i) of the Code.
     3. Confidential Information. The Employee acknowledges that during his
employment he will learn and have access to confidential information regarding
Camco and its customers and businesses. The Employee agrees and covenants not to
disclose or use for his own benefit, or the benefit of any other person or
entity, any confidential information, unless or until Camco consents to such
disclosure or use or such information becomes common knowledge in the industry
or is otherwise legally in the public domain. The Employee shall not knowingly
disclose or reveal to any unauthorized person any confidential information
relating to Camco, its subsidiaries or affiliates, or to any of the businesses
operated by them, and the Employee confirms that such information constitutes
the exclusive property of Camco. The Employee shall not otherwise knowingly act
or conduct himself (a) to the material detriment of Camco, its subsidiaries, or
affiliates, or (b) in a manner which is inimical or contrary to the interests of
Camco.
     4. Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by the Employee, his beneficiaries or his legal
representatives without Camco’s prior written consent; provided, however, that
nothing in this Section 4 shall preclude (a) the Employee from designating a
beneficiary to receive any benefits payable hereunder upon his death, or (b) the
executors, administrators, or other legal representatives of the Employee or his
estate from assigning any rights hereunder to the person or persons entitled
thereto.
     5. No Attachment. Except as required by law, no right to receive payment
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy, or similar process of assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
     6. Binding Agreement. This Agreement shall be binding upon, and inure to
the benefit of, the Employee and Camco and their respective permitted successors
and assigns.
     7. Amendment of Agreement. This Agreement may not be modified or amended,
except by an instrument in writing signed by the parties hereto.
     8. Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No

-4-



--------------------------------------------------------------------------------



 



such written waiver shall be deemed a continuing waiver, unless specifically
stated therein, and each waiver shall operate only as to the specific term or
condition waived and shall not constitute a waiver of such term or condition for
the future or as to any act other than the act specifically waived.
     9. Severability. If, for any reason, any provision of this Agreement is
held invalid, such invalidity shall not affect the other provisions of this
Agreement not held so invalid, and each such other provision shall, to the full
extent consistent with applicable law, continue in full force and effect.
     10. Headings. The headings of the paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
     11. Governing Law; Regulatory Authority. This Agreement has been executed
and delivered in the State of Ohio and its validity, interpretation, performance
and enforcement shall be governed by the laws of the State of Ohio, except to
the extent that federal law is governing. If this Agreement conflicts with any
applicable federal law as now or hereafter in effect, then federal law shall
govern.
     12. Effect of Prior Agreements. This Agreement contains the entire
understanding between the parties hereto and supersedes any prior employment
agreement between Camco or any predecessor of Camco and the Employee.
     13. Notices. Any notice or other communication required or permitted
pursuant to this Agreement shall be deemed delivered if such notice or
communication is in writing and is delivered personally or by facsimile
transmission or is deposited in the United States mail, postage prepaid,
addressed as follows:
     If to Camco:
Camco Financial Corporation
6901 Glenn Highway
Cambridge, Ohio 43725-9757
Attention:
     If to the Employee:
James E. Brooks
5722 ENNISHANNON PL
DUBLIN, OH. 43016
     14. Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and, to the maximum extent permitted
by law, shall be interpreted, construed and administered consistent with this
intent. Neither Camco nor any

-5-



--------------------------------------------------------------------------------



 



other person shall have liability in the event this Agreement fails to comply
with the requirements of Section 409A of the Code. Nothing in this Agreement
shall be construed as the guarantee of any particular tax treatment to the
Employee.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Camco has caused this Agreement to be executed by its
duly authorized officer, and the Employee has signed this Agreement, each as of
the day and year first above written.

         
Attest:
  CAMCO FINANCIAL CORPORATION    
 
       
/s/ Sharon K. Chorey
 
  By /s/ James E. Huston
 
James E. Huston    
 
       
 
  EMPLOYEE    
 
       
/s/ Sharon K. Chorey
  /s/ James E. Brooks    
 
       
 
  James E. Brooks    

-7-